Title: John Adams to Abigail Adams, 29 March 1796
From: Adams, John
To: Adams, Abigail


          
            My Dearest Friend
            Philadelphia March 29. 1796
          
          On Monday I recd your favour of the 20th Nothing will damp the Rage for Speculation but a Peace which may break a few hundreds or thousands of speculators.
          The Georgia Business is Impudence of uncommon hardness. The Rage of Party is there unrestrained by Policy or Delicacy.
          Our sons Account of shakespears Relicks Fenno has printed without Names.
          He must early learn to bear Mortifications. He will never have more to bear than his Father has borne. He is in a state of honourable Banishment. I wish he would come home, with leave, and have Courage enough to set down again in his office and go before Justices of the Peace & Quarter sessions in Defence of the Rights of Man, after marrying his Girl if she is still disengaged if he likes it.— Upon the whole however I think he had better stay another Year, which will make great Changes in this as well as other Countries.
          The Appointment of the C. J. was a wise Measure.— My Mind is quite at ease on that subject—
          Buy as much Hay as you please— I was afraid you would be obliged to give more than five Pounds a load.
          The Barn is to be forty five feet long or rather exactly of the Dimensions of my Fathers— I think it must be in a line with that—if you make an Ell you cutt off all the Prospect. I shall only raise board & shingle it this year—merely for a shelter to the Hay.
          
          I send you a Post Note for 600 which I wish you to acknowledge by the first opportunity. My Expences are so enormous that I can send no more.
          The House consume all their Time upon Party Politicks and all the Great Business of the Nation is suspended.
          Mr Henry of Maryland exclaimed to me to day with great Pathos—“Pensilvania has passed a Law to appoint Electors by a general or state Ticket— The Point will lay with Pensilvania— they are a wrong and We shall be defeated.” Bingham answered “Oh No We shall have every Man”— I held my Tongue and understood not a Word they said.
          Henry poor Man had not taken laudanum enough to raise his spirits to the Key.—
          The Heart is deceitful and I do believe as well as suspect that I know not mine: But I really and soberly feel as if I should be better pleased that Henry my sincere friend should be defeated than that he should tryumph.—
          Torment and Philadelphia are in one scale—Quiet and Quincy in the other. that is all the Difference— I feel myself as fixed as fate. Our statesmen have Letters from John which I have not seen: but which please entertain and interest them. I am my dearest friend / poor or sick, great or small yours / everlastingly
          
            J. A
          
        